Per Cueiam.
When an appeal is had from the clerk to the circuit court from taxation of costs, the case should' not be remanded to the clerk for new action, but the taxation should be made by-the court.
The order made in this case setting aside the old taxation, and remanding the case for a new one, must be vacated, and the costs must be taxed by the court, and a mandamus issued accordingly.
The execution levy must not be disturbed, but; in case it should turn out that the taxation is reduced, the amount of the reduction may be indorsed on the execution.
As we have not all the papers, it is possible there may be occasion for some reduction, but we are unable to fix it.